Citation Nr: 1205258	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  02-18 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a left eye disability, to include pterygium of the left eye.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to December 1986 and from August 1989 to August 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which, in pertinent part, denied reopening the Veteran's claim for service connection for a left eye disability.  The appellant appealed the decision to the Board, and the case was referred to the Board for appellate review.  In October 2006, the Board reopened the service connection claim for pterygium of the left eye and remanded the service connection claim on the merits for additional development.  Thereafter, in May 2010, the Board again remanded the service connection claim for a left eye disability, to include pterygium.

A Travel Board hearing was held on June 17, 2003, before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reason for Remand:  To obtain a clarifying medical opinion from the VA examiner who conducted the June 2010 VA examination and who provided the September 2011 VA addendum opinion.

In the original rating decision denying service connection for pterygium of the left eye, the RO noted that the Veteran's claim for service connection did not include a claim for service connection for pterygium of the left eye.  However, because it was noted on the VA examination in May 1995, the claim was considered.  The claim was denied on the basis that the pterygium of the left eye preexisted service and the December 1993 in-service surgery to remove the pterygium was corrective in nature.  The May 1995 VA examination report notes that the Veteran wears glasses.  Also noted was that he was unable to focus fundi clearly.  Examination revealed the presence of a small pterygium on the left eye.  

In a statement received in August 2002, the Veteran indicated that during active service, he was hit in the left eye, causing loss of vision in the eye.  When the vision came back, he could not see clearly.  He was given a cold pack and then treated the next day.  He was told he needed surgery.  After the surgery, he was fitted for glasses; however, he could not wear them.  He claimed that the vision in his left eye is bad and he can barely see some things with his left eye.  He has headaches and sees little objects floating in front of him.  While in Saudi Arabia, he stated that some material got in his eye and he had to wear sunglasses for two weeks while it healed.  

A February 2002 VA treatment record notes that the Veteran was diagnosed with blurry vision.  He reported that every once in a while a line appears in front of his eye.  This also happened when he had the growth in his eye and he currently wanted to make sure the growth was not returning again.  He denied wearing glasses presently or in the past.  

A June 2003 letter from the Veteran's VA physician notes that it is at least as likely as not that the Veteran's eye condition is service-connected.  The letter states that the only basis for the opinion is an April 2003 eye examination.  The April 2003 medical report notes no family history of eye problems.  It was noted that the Veteran sustained an eye injury when he was hit by a basketball.  He also was noted to have had surgery for a left eye pterygium in 1992.  The impression was pterygium of the right eye and mild recurrent pterygium of the left eye.  

A March 2003 VA treatment record notes complaints of blurred vision when reading.  It was noted that the Veteran had had laser eye surgery.  The Veteran was referred for an eye examination.  

At the June 2003 Board hearing, the Veteran testified that his left eye vision is diminished.  He stated that he was examined and he was then currently waiting for glasses.  He stated that he believes his left eye disability is etiologically related to two incidents in service.  First, he stated that he was hit in the eye with a ball in 1992 or 1993, after his service in Saudi Arabia, which caused his vision to be reduced to half.  Second, he stated that when he was in Saudi Arabia, some material got in his eye and he had to wear sunglasses for a while, after his eyes were flushed out.  He noted that he had surgery for the pterygium in his left eye, but since that time his vision has diminished.  His left eye vision is blurry and he cannot see that far with his left eye.  He stated that he currently has floaters in his left eye and he has to wear sunglasses especially in the sunlight.  

An April 2004 VA treatment record notes that the Veteran was seen for dizzy spells.  He reported that his glasses were broken a few months ago and he needs new glasses through VA.  He reported that his eyes hurt at times and are blurry without his glasses.  He indicated that he has gotten glasses through VA in the past.  

An October 2005 VA examination report notes that the Veteran complained of poor vision in the left eye.  He stated that his left eye was hit by a basketball while in service, causing decreased vision to the left eye for a period of time, which resolved back to normal.  He underwent a pterygium removal from the left eye in 1992.  He stated that his vision has remained somewhat blurry since that time.  He stated that he does not have any prescription for bifocal glasses.  He denied any other history of eye surgery, trauma, or other significant treatment.  He also stated that he is sensitive to bright sunlight.  Examination revealed that best corrected vision was 20/20, both for near and distance vision in the left eye.  Uncorrected distance vision was 20/100 and uncorrected near vision was 20/80.  The impression was corneal scar, mild, peripheral, left eye.  The examiner stated that as a result of the Veteran's pterygium removal, he has a mild corneal scar which is peripheral and not causing any visual disability at this time.  His primary problem is that he does not have any prescription bifocal glasses, which would correct his vision to 20/20 for both far and near vision.  His mild peripheral corneal scar is not in or near the visual axis of the left eye, and therefore, would not cause any increase in the Veteran's sensitivity to light.  The examiner felt that the Veteran's reported sensitivity to bright sunlight is normal and he is recommended to wear sunglasses when needed.  The examiner opined that the Veteran has no visual disability at this time.  It was recommended that he obtained prescription bifocal glasses and have his eye examined once yearly.  

A September 2009 VA examination report notes that the Veteran complained of intermittent pain in his left eye and over the left eye in the brow section.  He reported having laser treatment for removal of a pterygium in the left eye in 1992 during service.  He stated that the intermitted pain over his eye has occurred since then.  He denied any other treatment for eye diseases.  He also stated that he had a basketball injury to the left eye sometime before he had the laser surgery for the pterygium removal.  On examination he had uncorrected distance visual acuity in the left eye of 20/40, corrected to 20/25.  Slit lamp examination of the left eye showed an inactive pterygium approximately 3mm onto the cornea, and an old faded superficial corneal scar extending to about 4mm on the cornea, which probably represents the extent of the pterygium that was removed.  The scar is not in the visual axis.  The impression was post laser treatment for pterygium removal of the left eye, inactive pterygium of the left eye, inactive pterygium of the right eye, and presbyopia.  The examiner opined that pterygia are basically of unknown etiology, but are aggravated by exposure to sun and wind.  The examiner stated that the removal of the pterygium in the left eye was apparently successful and there is no encroachment on the visual axis.  The examiner did not expect this to have any effect on his vision.  After reviewing the claims file, the examiner submitted an addendum opinion in November 2009, stating that the opinion remained unchanged.  

A June 2010 VA examination report notes that the Veteran complained of intermittent sharp pain in the left eye, and some light sensitivity.  It was noted that the Veteran has a history of being hit in the left eye with a basketball, shortly before having surgery for pterygium removal in the left eye.  The Veteran stated that there are no new symptoms since the last VA examination, just persistence of the same symptoms.  Examination revealed uncorrected distance visual acuity in the left eye of 20/50, with best corrected vision of 20/50, with an astigmatic correction.  Slit lamp revealed an inactive pterygium about 2.5 to 3 mm on the nasal limbus and a faded scar proximally to 4mm on the cornea, neither of which are in the visual axis.  The scar represents the area from which the pterygium was originally removed.  The diagnoses were post laser treatment for pterygium removal of the left eye, inactive pterygium of the left eye, and inactive pterygium of the right eye.

The June 2010 examiner opined that pterygiums are of unknown etiology but do seem to be aggravated by exposure to sun and wind.  The removal of the left eye pterygium on the left eye was apparently successful and there has not been any encroachment on the visual axis.  The examiner opined that it is less likely than not that there is any relationship between the basketball injury and the development of the pterygium.  However, the examiner felt that there were some inconsistencies in the visual examination of the visual acuity of the left eye compared to the September 2009 examination, and that inconsistency is the distance vision and best correctable distance vision.  The best correctable distance visual acuity does not correlate with the best correctable visual acuity at near distance in the left eye.  The correlated distance visual acuity should be able to correlate with the near visual acuity and it should basically be 20/25, which is what it was in September 2009.  There is nothing different on today's examination that would explain this discrepancy.  The examiner found no reason for the discrepancy and could find no reason to explain continued symptoms of pain around the left eye.  

In June 2011, a Decision Review Officer requested a clarifying opinion from the June 2010 VA examiner.  Specifically, it was noted that the Veteran is a Gulf War Veteran who served in Saudi Arabia from February 1991 to September 1992 and had a pterygium removed in 1992.  It was noted that the June 2010 examiner opined that the pterygium is not due to the basketball incident but is aggravated by sun and wind.  It was requested that the examiner provide an opinion regarding the relationship between the pterygium and the Veteran's service, specifically exposure to toxic and environmental agents (wind and sun in Southwest Asia).  

A September 2011 examination report (authored by the June 2010 VA examiner) notes that the Veteran's uncorrected distance visual acuity in the left eye was 20/50, corrected to 20/40.  The impression was inactive pterygia bilaterally.  The examiner opined that the pterygia are not the result of a basketball incident in service because the Veteran also has a pterygium on the right eye, which has no history of injury.  The cause of pterygia is unknown but they are aggravated by sun and wind.

The Board initially notes that the October 2006 remand directed that VA attempt to secure copies of the Veteran's service treatment records from his first period of service.  Depending on the findings in those service treatment records, the Veteran was to be afforded a VA examination with several requested opinions.  In the May 2010 remand, it was noted that the Veteran's service treatment records from his first period of service were associated with the claims files.  The September 1983 enlistment examination report clearly shows that clinical evaluation revealed a left eye pterygium that was not considered disabling.  The September 2009 VA examination, which was performed based upon the October 2006 remand directives, notes a current left eye pterygium and scarring, but does not specifically address the question of whether the preexisting left eye pterygium increased in severity during service, and if so, whether that increase was due to the natural progression of the disorder.  Additionally, the September 2009 examiner did not discuss the in-service recurrence of the Veteran's pterygium following the surgical removal of such during service.  These opinions were of those requested by the Board in the October 2006 remand.

Subsequent to the September 2009 examination, the Board again remanded the claim in May 2010 because all of the requested opinions were not provided.  Since then, the Veteran has been examined twice by the same examiner, once in June 2010 and once in September 2011.  Although that VA examiner provided a negative opinion concerning the relationship between the pterygium and the in-service eye injury involving the basketball hitting the Veteran's left eye, and the record contains opinions indicating that the scar from the surgical removal of the pterygium has no effect on the Veteran's vision, the June 2010 and September 2011 examiner once again failed to address whether the preexisting left eye pterygium increased in severity during service, and if so, whether that increase was due to the natural progression of the disorder.  The June 2010 and September 2011 examiner also did not discuss the in-service recurrence of the Veteran's pterygium following the surgical removal of such during service.  Additionally, as noted above, the examiner was specifically requested by the RO to provide an opinion as to the relationship between the Veteran's pterygium and his exposure to environmental elements during his service in Southwest Asia.  

Therefore, the AOJ did not accomplish the objectives set forth in prior Board remands.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board also notes that in November 2011 the Veteran submitted a letter explaining that he never stated that the growth on his eye was the reason for why he was filing the claim.  He stated that the injury to the eye was the reason for the claim.  He stated that he believes that either the injury to his eye or the surgery caused the loss of 20/20 vision in his left eye.  Also in November 2011, the Veteran called VA to state that the growth on the eye is not the issue.  He is claiming service connection for reduced vision due to an injury to the left eye, when he was hit by a ball in the left eye.  He lost 20/20 vision after he incurred the basketball injury to his eye and the surgery from the removal of the growth.

Despite the Veteran's seeming narrowing of the claim as described above, the Board finds that a remand is still necessary in order to clarify whether the Veteran's pterygium was aggravated during service, specifically his service in Saudi Arabia, where he was exposed to sun and wind.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  Notably, the Veteran has complained of exposure to material that harmed his eyes during service in Saudi Arabia.  Moreover, the June 2010 and September 2011 VA examiner explicitly stated that pterygia are aggravated by sun and wind.  However, no examiner has ever provided an opinion as to the likelihood that this Veteran's exposure to sun and wind in Saudi Arabia aggravated his left eye pterygium.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the June 2010 VA examiner, to include a copy of this remand, and request that he review the claims file, to include all service treatment records, post-service treatment records, prior VA examination reports, as well as the Veteran's contentions.

The examiner must provide an opinion as to whether the Veteran's preexisting pterygium of the left eye increased in severity during active service, to include his service in Saudi Arabia - as due to exposure to wind and sun therein.  

If there was an increase in severity of the Veteran's left eye pterygium during service, the examiner shall state whether that increase was due to the natural progression of the disorder.

If an increase in severity during service is found that is not due to the natural progression of the disorder, the examiner shall provide an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's left eye pterygium is the result of the in-service increase as opposed to being due to some other factor(s).

The examiner must also comment on the recurrence of the pterygium of the left eye after it was surgically removed during service.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

In rendering the opinions, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  

If the June 2010 VA examiner is unavailable, another qualified examiner shall be requested to provide the above opinions.  Should a new examination be required, one should be scheduled.  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claim.

2.  Thereafter, the AMC/RO will review the claims files and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  See 38 C.F.R. § 4.2 (If the findings on an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes). 

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The appellant has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until he is notified. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


